Citation Nr: 0007231	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  95-36 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1971 to April 1973, 
and from May 1973 to August 1977.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The Board in 
September 1997 remanded the case for further development.  In 
so doing, the Board stated that it agreed with a June 1996 RO 
determination that found new and material evidence had been 
submitted to reopen the claim.  However the Board must apply 
the current legal standard of review as reflected in case law 
and comply with Board policy.


FINDINGS OF FACT

1.  An August 1984 Board decision denied entitlement to 
service connection for a back disorder and in an August 1991 
decision the Board declined to reopen the claim.  

2.  The evidence regarding a back disorder received since the 
August 1991 Board decision bears directly or substantially 
upon the issue at hand, is not essentially duplicative or 
cumulative in nature, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a back 
disorder is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1991 decision wherein 
the Board declined to reopen the veteran's claim of 
entitlement to service connection for a back disorder is new 
and material, and the claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20. 1100 (1999).

2.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  When a claimant requests that 
a claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, as to whether it provides a basis 
for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") recently ruled that 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1131, 1153.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be evidence of a current disability, usually shown 
by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.


Analysis

The veteran seeks to reopen his claim for service connection 
for a back disorder, a claim that the Board most recently 
denied in August 1991.  In essence, when the Board finally 
denies a claim, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented 
or there is clear and unmistakable error in the prior 
determination.  The presence of such error is not at issue 
here regarding either prior determination.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally-denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1991 Board decision is 
the pertinent determination regarding a psychiatric 
disability.

At the time of the August 1991 Board decision, the evidence 
showed that the veteran was evaluated before he entered 
service after he gave a history of morning back pain that 
caused him to walk bent over.  The x-ray of the lumbar spine 
was read as showing no evidence of disc disease, arthritis or 
injury or demonstrating any other bony pathology.  The 
clinical evaluation found a normal spine and the x-ray of the 
lumbar spine was noted and annotated as "NCD".  Low back 
pain was reported twice in late 1971.  There was no reference 
to a back disorder in the summary of defects and diagnoses on 
this examination or on an examination in April 1973 for 
separation.  There were complaints of back pain in late 1974 
and early 1975 and a three-year history of symptoms referred 
to as a long history of back pain.  At this time there was a 
reference to an acute phase of chronic low back pain and x-
rays were reported as not significant.  There was also a 
reference to an injury in Vietnam.  The veteran indicated he 
received a separation medical examination in July 1977 but 
the report is not of record.

Following service the record showed the veteran was seen in 
at a private clinic early 1982 for back pain and the 
diagnosis was lumbosacral strain by history, mild.  He 
reported having had a back injury in basic training and 
recurrent back pain thereafter in service and more recently.  
At the time a VA x-ray request noted "hurt back" in 1970 in 
a jump from an aircraft and the report was apparently 
unremarkable.  The veteran supplemented the record with 
hearing testimony.  He also provided a 1985 report from a 
physician wherein he recalled service injuries in 1971 
lifting a piece of equipment and in 1974 in a fall off a 
window.  The examiner read the x-ray as showing a sight 
deformity of L5 that was interpreted as a probable old healed 
fracture.  The impression was old healed fracture of L5 and 
it was opined that he was partially permanently disabled in 
part by this injury.  The veteran mentioned a back history on 
a VA examination form completed in early 1988 but that was 
the extent of the information recorded at the time. 

Thereafter, the Board in 1991, in declining to reopen the 
veteran's claim, noted the 1984 Board decision findings of a 
preexisting back disorder that did not increase during either 
period of service and the corresponding conclusions of law.  
The Board found, in essence, that the additional evidence did 
not establish a back disorder having been incurred in or 
aggravated by service.  

The next reference to the back was in VA records received in 
1993 that documented lower back pain complaints from mid 1987 
through mid 1988 and for which the impressions included 
chronic low back pain.  Other VA records in the 1990's 
included similar findings.  In March 1996 a VA physician 
wrote that the veteran had been seen at a VA clinic for 
treatment of back pain for a number of years.  The physician 
advised that copies of the veteran's military medical file 
had been reviewed and it was found that his condition was the 
result of injury received in military service, that it 
documented involvement in an accident and that he has been 
found to have degenerative changes in his lumbar spine as 
well as a small herniated disc.  

Concerning the evidence regarding a psychiatric disability, 
what has changed since the 1991 Board decision is evidence 
indicating a nexus between current chronic back disorder and 
injury reported during service.  This is a significant 
element missing in the record available to the Board in 1991 
or when it initially considered the claim in 1984.  

In view of this evidence the Board finds that new and 
material evidence has been submitted to warrant reopening the 
veteran's claim for service connection for a back disorder.  
The specified basis for the Board decision in 1991 is 
changed.  Therefore, the evidence received since the 1991 
Board decision is not essentially cumulative of earlier 
evidence. 

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen a claim.  The additional evidence 
regarding the claimed back disorder is not cumulative, 
thereby passing the first test.  The additional evidence 
viewed with that previously of record is new and material 
evidence as it bears directly and substantially upon the 
issues at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claims fairly.  38 C.F.R. 
§ 3.156(a).  

The first element under the new Elkins test having been 
satisfied, the Board's analysis must continue to the second 
element of whether the claim is well grounded.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  And lastly, if a claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim meets this standard since the necessary 
medical nexus evidence is of record.  The medical evidence 
submitted does provide an opinion favorable to the claim and 
that evidence is sufficient to well ground the claim.  Due 
consideration is given to the veteran's sworn testimony.  The 
opinion obtained as a result of the Board remand conflicts 
with an earlier VA opinion but it does not out- weigh the 
favorable opinion in the well grounded determination.  The 
possible nexus to an injury in service provided in competent 
medical evidence is sufficient to well ground the claim.

In summary, there is current medical evidence linking a 
current back disorder to service on the basis of injury in 
service.  This is competent nexus evidence, which is presumed 
credible for the purpose of well grounding a claim.  Such is 
required in either instance since the veteran would be 
attempting to link specific disorders to service that were 
initially mentioned well after service.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  In light of the findings herein that the veteran's 
claim for service connection is well grounded, the second 
element of the Elkins test has been met.  Accordingly, the 
Board's analysis must continue and address the merits of the 
claims.  The Board finds that the record at this time is not 
adequate for as informed determination of the claim on the 
merits.  The specific development necessary to achieve this 
level of completeness is discussed further in the remand that 
appears at the end of this decision.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder, and the veteran having submitted a well grounded 
claim for service connection, the appeal is allowed to this 
extent.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board remanded the case in light of the information in 
the favorable VA medical opinion contrasted with what it 
found were factual discrepancies in the record.  The service 
medical records noted prior back trouble but the VA physician 
did not address the possibility of a preexisting back 
disorder.  In addition, service in Vietnam was not confirmed.  
Finally, the March 1982 VA examination included a private 
medical report that referred to a basic training injury.  The 
Board asked to have the VA physician who issued the March 
1996 opinion to express an opinion as to whether the veteran 
had a preexisting back disorder and if so whether it was 
aggravated by service.  The RO reported that this physician 
no longer worked for VA.  The representative objected to the 
RO not attempting to locate the physician and obtain the 
clarification sought by the Board.  The representative also 
asked for an independent medical expert opinion. 

In addition, the Board notes that a VA examiner in 1998 
reported degenerative spurring, lumbar vertebrae, and by 
record, bulging disc L4-L5.  The examiner also reported being 
unable to establish a clear-cut entity caused by aggravation 
of preexisting condition.  Although the examiner opined that 
the veteran must have had a preexisting back disorder in 1971 
in view of the information requested at the time, the 
examiner did not comment on the x-ray examination report or 
the examination that apparently found no disqualifying 
defect. 

The Board finds that the record warrants further development 
prior to reaching a decision in this case in order to address 
any potential for prejudice that might exist unless the 
development previously asked for and other development is 
completed.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the regional office (RO) for the following 
development:

1.  The RO should contact the service 
department and request that it conduct a 
search for the veteran's separation 
medical examination that he reported was 
completed on July 28, 1977 at the 1st 
Bn., 46th Inf. Aid Station and any other 
service medical records, in particular 
the report of x-ray of the lumbar spine 
referred to in an orthopedic consultation 
completed in early February 1975 at the 
Orthopedic Clinic, 97th Gen. Hosp., 
Frankfurt APO 09757. 

2.  The veteran should be asked to 
identify all medical care providers who 
treated him for back pain or a back 
disorder before he entered the service in 
1971 or anytime after service.  After 
securing any necessary authorization, the 
RO should obtain all records pertaining 
to the treatment of the veteran's back 
disorder which have not previously been 
obtained.  This should include a complete 
record of VA medical treatment to the 
present time.  

3.  The RO should once again attempt to 
contact C.H., M.D., and request 
clarification of his March 1996 opinion.  
Specifically, the RO should ask Dr. H. to 
express an opinion as to whether or not 
the veteran had a preexisting back 
disorder upon entrance into active 
service in March 1971.  If Dr. H. finds 
that a disorder preexisted service, he 
should express an opinion as to whether 
or not it was aggravated during service.  
Finally, if Dr. H. is of the opinion that 
a back disorder was first incurred during 
service, he should specifically identify 
the injury that resulted in this 
disorder.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
pursuant to conduction and completion of 
the examination.  Any opinion expressed 
must be accompanied by a complete 
rationale.

4.  The veteran should be afforded an 
examination by a VA orthopedic surgeon 
who has not previously examined him, if 
available, to determine the nature and 
etiology of his current back disorder.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  Any indicated tests and 
studies should be conducted.  

After the completion of the examination 
and the review of the claims folder, the 
examiner should respond to the following: 
Did the veteran have a preexisting back 
disorder upon entrance into active 
service in March 1971 and, if so, what 
evidence is relied to establish 
preexistence?  If the opinion is in the 
affirmative, then the examiner should 
further opine as to whether or not it the 
preexisting disorder was aggravated 
during service under the analysis set 
forth in Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994).  Finally, if the examiner 
is of the opinion that a back disorder 
did not preexist service, then the 
examiner should indicate whether or not 
the veteran's current back disorder is 
related to the back disorder for which 
the veteran was treated during service.  
The examiner should attempt to reconcile 
any differences between the current 
opinion and those of Dr. H. and the VA 
examiner in October 1998.  Any opinion 
expressed must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, including medical 
opinion authorized under 38 C.F.R. 
§ 3.328, the RO should readjudicate the 
issue of entitlement to service 
connection for a back disorder.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 



